Citation Nr: 0600904	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to August 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The record shows that the October 2000 rating decision 
granted service connection for asbestosis and assigned a 
noncompensable evaluation effective from May 1998. The 
appellant filed a notice of disagreement with this 
determination, seeking a 60 percent rating for the service-
connected disability effective from the date of the claim.  
By rating decision dated in July 2003, the RO granted an 
increased rating evaluation of 60 percent for asbestosis, 
effective from May 1998.  The veteran thereafter filed a 
notice of disagreement with this determination, contending 
that a 100 percent rating was appropriate for this 
disability. 

In October 2004, the Board remanded the claim for further 
development.  As will be explained below, the Board finds 
that the requested development has not been fully undertaken.  
Thus, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board remanded this claim in October 2004, requesting 
that the veteran's asbestosis be medically evaluated in the 
context of the applicable rating criteria found at 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  Specifically, the Board 
requested that the clinical analysis of his pulmonary disease 
include findings on each of the following: Forced Vital 
Capacity (FVC); Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO); maximum exercise 
capacity results; and, the presence or absence of cor 
pulmonale, pulmonary hypertension, and the necessity for 
oxygen therapy.  Of this list, the resulting December 2004 
examination included only the FVC value.   While it did 
reference a "mildly decreased" diffusion capacity, actual 
test results were not included.  In the Board's opinion, the 
medical evidence of record is therefore inadequate for 
purposes of evaluating the severity of the veteran's 
asbestosis, and that a remand is required by law.  See 
38 C.F.R. § 4.2 (2005); see also, Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should obtain and associate with 
the claims folder the actual laboratory 
results from the veteran's December 2004 
pulmonary function testing. 

2.  The RO is requested to then forward the 
veteran's claims folder to the examiner who 
conducted the December 2004 VA examination 
(or a suitable substitute if this individual 
is unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder , to include the specific 
pulmonary function testing results from 
December 2004.

The examiner is asked to report the veteran's 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO) 
and his maximum exercise capacity results.  
The examiner should also report whether there 
is evidence of cor pulmonale, pulmonary 
hypertension, and whether it is necessary for 
the veteran to have outpatient oxygen 
therapy.   See 38 C.F.R. § 4.97, Diagnostic 
Code 6833.   Negative findings should be 
reported.  If it is impossible to report on 
these findings, repeat testing should be 
conducted.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

